Title: From Thomas Jefferson to Nicholas Lewis, 7 March 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Richmond Mar. 7. 1790.

Some things have occurred since I left Albemarle on which it will be necessary for me to trouble you.
Colo. Rob. Lewis is so near agreeing to the purchase of my lands in Cumberland that I think he will do it. The terms I proposed to him were 20/ sterl. an acre taking his own time but paying interest from the start. On an explanation of the monies he could command, our idea was that he should pay between 8. and £900 currency, due to him, when received, with interest, and then £100. currency a year till the whole should be paid. If he should come up to these terms which I explained to him in a letter I would wish you to sell to him. I will execute a deed on your notifying to me the sale. Should any other purchaser offer who shall give good security, sell to him on any equivalent terms. In general I would wish to have three annual paiments, a third in each, with interest from the delivery of the land. From Colo. Lewis I ask no security. Sell Elkhill and Smith’s in like manner if any purchaser can be found at £1200. pounds sterling.
Watson attacks me here with his account. To satisfy him I gave him a line for you. I inclose you his account and will be obliged to you to compare it with the one settled between Mr. Key and him, and if any injustice has been done him, be so good as to have it rectified.
So also as to Charles Kerr who presents me an account which he sais Ballow refused to settle. I have promised him that you will be so good as to authorise and ask Harry Mullins to enquire into and arbitrate it, as he is in his neighborhood. It will be necessary however to examine my memorandum books to see whether some of the articles have not been paid.
Barrett consents to the suppression of interest during the war.
On Dr. Currie’s bond there is £208–2 due and interest from Oct. 20. 1786.
On R. Harvie’s bond instead of the large sum claimed, there is but £54-5-6 due with interest from Apr. 19. 1783. Of this I satisfied Mr. Lyle, but we have not settled it finally, because he thinks it necessary first to write to Mr. Harvie.
There will be a paiment of somewhere about £300 sterling to be made to Mr. Lyle before the 19th. of July next. The sooner it is done the better because exchange is now down to 25. and even  20. per cent, and is expected to rise immediately. So that £120. or £125. now will go as far as £133–6–8 probably by July. However this must depend on the sale of the tobacco.
I had written so far in the morning. But now in the evening can add that the preceding clause relative to Mr. Lyle is become unnecessary, as I have sold my tobacco to Mr. Donald, on whom I shall give orders to pay the following debts.
Mr. Eppes a balance of £16-16-8
Advances &c. by Mr. Donald himself, £151.
James Lyle £325. sterling.
Doctr. Walker the inclosed order for £36-7-11 with interest from Sep. 10. 1787. till paid.
Dobson the balance which may remain in Mr. Donald’s hands.
Besides this I have given Mr. Eppes an order on J. Bannister’s administrator for about £200. for Dobson.
There will remain then for you the Albemarle tobacco, the Bedford wheat (which Donald would not buy) and the list of balances making between 8. and £900 to pay the following demands.


[Hudson Martin.




Taxes.




Hastings Marks
about
£28–10



Randolph Jefferson
about
 20]



John Jefferson
10. or
 15



Trent & co.
about
 65



Reid & Barret
about
 80



Dr. Currie

208–2
with int. from 1786. Oct. 20


I hope the present will find you perfectly reestablished in your health. Present me affectionately to Mrs. Lewis and be assured of the sincere esteem & attachment of Dear Sir Your most obedt. humble servt,

Th: Jefferson


P.S. I set out tomorrow morning at daylight for New York.

